                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


JOHN K STEPHENSON,                             §
                                               §
                 Plaintiff,                    §
                                               §
v.                                             §     CASE NO. 2:16-CV-00071-JRG-RSP
                                               §
CATERPILLAR INC. AND                 SEARS     §
MANUFACTURING CO.,                             §
                                               §
                 Defendants.                   §


                                            ORDER



          The above entitled and numbered civil action was referred to United States Magistrate

Judge Roy S. Payne pursuant to 28 U.S.C. § 636. Now before the Court is the Report &

Recommendation (Dkt. No. 502) by Magistrate Judge Payne, which recommends that Defendant

Caterpillar Inc.’s (“Caterpillar”) summary judgment motion (Dkt. No. 473) be granted and that

Defendant Sears Manufacturing Co.’s (“Sears”) summary judgment motion (Dkt. No. 496) be

denied.

          The Court has considered the objections filed by Sears and finds them to be without

sufficient merit. (Dkt. No. 503). All of the arguments raised in the objections were properly

considered by the Magistrate Judge, and this Court, on de novo review, finds no error in

the findings and recommendations. The Report & Recommendation is hereby ADOPTED.




                                               1
      Accordingly, Caterpillar’s summary judgment motion (Dkt. No. 473) is GRANTED

and Sears’ summary judgment motion (Dkt. No. 496) is DENIED.

      So ORDERED and SIGNED this 27th day of September, 2019.




                                                   ____________________________________
                                                   RODNEY GILSTRAP
                                                   UNITED STATES DISTRICT JUDGE




                                           2
